DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 2/5/2021 are as follows:
	Claims 1, 3, 7, 8, and 19 are amended,
	Claim 20 is canceled,
	Claims 1-19 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-9, 12, 13, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland et al. (U.S. Patent Publication No. 2013/0068418, “Gotland”, previously cited) in view of Tollefsen et al. (U.S. Patent Publication No. 2012/0055672, “Tollefsen”, previously cited).


Regarding Claim 1, Gotland discloses a method of extracting heat from a ground source including rock material (figs 3-6, see ¶0019, 0024) the method comprising: 
providing a geothermal system comprising (i) an outer pipe (114) supported within a borehole (¶0038) to extend longitudinally and downwardly into the ground source from a top end 
operating the geothermal system in a first mode (fig 3) to store heat in the ground source (¶0021) and alternatively in a second mode (fig 5) to recover heat from the ground source (¶0021);
 in the first mode pumping (via pump 150) the heat exchanger fluid through the closed loop of the inner passage and the outer passage,; and 
in the second mode, simultaneously (i) collecting heat in the heat exchanger fluid from the ground source along at least a part of the outer pipe (¶0021) and (ii) extracting heat from the heat exchanger fluid at the piping (via 122, see fig 5, ¶0021) while pumping (via pump 150) the heat exchanger fluid through the closed loop of the inner passage and the outer passage.

    PNG
    media_image1.png
    847
    786
    media_image1.png
    Greyscale

However, Gotland does not explicitly disclose during the first mode simultaneously (i) collecting heat into the heat exchanger fluid from the ground source along a lower portion of the outer pipe that is in proximity to the bottom end of the outer pipe and (ii) transferring heat from the heat exchanger fluid to the ground source along an upper portion of the outer pipe that is in proximity to the top end of the outer pipe. Rather, Gotland teaches storing heat into the ground source at the lower portion of the outer pipe (see fig 3). However, it is well known in the art that in there is a temperature gradient in ground sources, which result in an increases in temperature the deeper you go. For example, Tollefsen teaches that a geothermal gradient (fig 4) that increases in temperature the deeper into the ground you go (¶0035). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 

	Regarding Claim 2, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose in the second mode, transferring heat from the heat exchanger fluid to the ground source along the upper portion of the outer pipe when heat demands at the piping are low and transferring heat from the ground source to the heat exchanger fluid along the upper portion of the outer pipe when heat demands at the piping are high. Rather, Gotland teaches in the second mode (fig 5, recovering heat) transferring heat from the ground source to the heat exchanger fluid at a lower portion of the outer tube (see fig 5). However, as in the rejection of claim 1, it would have been obvious to have the outer pipe at a depth that results in during low heat demands the fluid is still able to withdraw heat at the upper portion of the ground source and during high heat demands is only able to withdraw heat from the hotter lower portion while losing heat to the upper portion of the outer pipe, in order to ensure adequate heating of the building (via 121, fig 5). 

Regarding Claim 4, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses in the first mode (fig 3), preventing heat loss from the piping (via bypassing 121).

Regarding Claim 5, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland, as modified, further discloses in the second mode (fig 5, Gotland), collecting heat in the heat exchanger fluid from the part of the outer pipe that is surrounded by a part of the ground source having a highest temperature (lower portion, see rejection of claim 1).

Regarding Claim 6, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses providing a heat exchanger (121) in communication with the piping (130); 
circulating the heat exchanger fluid through the heat exchanger in the second mode (fig 5, ¶0021) for extracting heat from the heat exchanger fluid at the heat exchanger; and 
bypassing the heat exchanger in the first mode (fig 3).

Regarding Claim 7, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland, as modified, further discloses transferring sufficient heat into the ground source along the upper portion of the outer pipe from the lower portion of the outer pipe to expand the rock material in the ground source surrounding the outer pipe so as to close fissures and other permeable conduits in the rock material and thereby prevent upward migration of formational fluids and gasses in the ground source (as rocks would inherently expand due to heat and thus close fissures and prevent upward migration of fluids and gases).

Regarding Claim 8, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose operating the geothermal system in a 

Regarding Claim 9, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses operating the geothermal system in the first mode (fig 3) for an entire season (see ¶0030).

Regarding Claim 12, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses including pumping (via 150) the heat exchanger fluid through the closed loop in a common direction (through the inner pipe) in both the first mode (fig 3) and the second mode (fig 5).

Regarding Claim 13, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses pumping (via 150) the heat exchanger fluid downwardly through the outer passage and upwardly through the inner passage in both the first mode (fig 3) and the second mode (fig 5).

Regarding Claim 15, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses wherein a lower portion of the inner pipe (134) is uninsulated (as there is no insulation).

Regarding Claim 17, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses wherein a cross-sectional area of the inner passage (of 134) is smaller than a cross-sectional area of the outer passage (of 114, fig 3).

Regarding Claim 18, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses transferring heat from a solar heat collector (122, ¶0025) to the heat exchanger fluid at the piping (130) in the first mode (fig 3).

5.	Claims 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland and Tollefsen as applied to claim 1 above, and further in view of Melink (U.S. Patent Publication No. 2012/0318491, previously cited). 

Regarding Claim 3, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose using a variable rate pump to vary a flow rate of the heat exchanger fluid between a high heat demand and a low heat demand in the second mode. Melink, however, discloses a geothermal system (fig 2) using a variable rate to vary a flow rate of the heat exchanger fluid between a high heat demand and a low heat demand (¶ 0003). Melink teaches that this allows for the pump to run in a low flow rate when demands are low and in a high flow rate when demands are high such that the system is capable of 

Regarding Claim 10, the combination of Gotland and Tollefsen discloses all previous claim limitations. Gotland further discloses including operating the geothermal system only in the second mode (fig 4) for an entire season (see ¶0030). However, they does not disclose operating at varying flow rates. Melink, however, discloses a geothermal system (fig 2) using a variable rate to vary a flow rate of the heat exchanger fluid between a high heat demand and a low heat demand (¶ 0003). Melink teaches that this allows for the pump to run in a low flow rate when demands are low and in a high flow rate when demands are high such that the system is capable of switching quickly to the high flow rate when the demand is changed (¶ 0003). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland, as modified, to have the pump be a variable rate pump to vary a flow rate of the heat exchanger fluid between a high heat demand and a low heat demand in the second mode in order to allow for the system to quickly switch over to the high flow rate when heating is demanded. 

Regarding Claim 11, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose controllably varying a flow rate of the .

6.	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland and Tollefsen as applied to claims 1 and 13 above, and further in view of Wiggs (U.S. Patent No. 6,615,601, previously cited).

Regarding Claim 14, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose wherein an inner surface of the inner pipe is smoother than an outer surface of the inner pipe. Wiggs, however, disclose a geothermal heat exchanger (fig 1) wherein an inner surface of an inner pipe (8) is smoother than an outer 

Regarding Claim 16, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose wherein an entirety of the inner pipe is insulated. Wiggs, however, disclose a geothermal heat exchanger (fig 1) wherein an entirety of the inner pipe (8) is insulated (via insulation 28). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland, as modified, to provide the insulation of Wiggs in order to preserve the heat extracted from the lower portion of the outer shell and thus improve the efficiency of the system. 

7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland and Tollefsen as applied to claim 1 above, and further in view of Schwarck (U.S. Patent Publication No. 2013/0333383, previously cited).

Regarding Claim 19, the combination of Gotland and Tollefsen discloses all previous claim limitations. However, they do not explicitly disclose converting hydrocarbon well having a well casing in communication with a production zone into the geothermal system by using the well casing as the outer pipe, plugging the well casing above the production zone to define the bottom end of the outer pipe, and inserting a pipe string into the well casing to define the inner pipe. Schwarck, however, discloses a geothermal heat exchanger (fig 1) which included . 

Response to Arguments
8.	Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant argues (page 8) that Gotland et al does not relate to the recovery of geothermal heat from the ground as a source. The Examiner respectfully disagrees; Gotland et al. specifically teaches recovery heat from the ground as a source (see ¶0021, fig 5).
Applicant argues (page 8-11) that since Gotland et al. is not meant to capture heat from a geothermal ground source due to the shallow depth at which Gotland et al. is meant to be used, Gotland et al. is not combinable with Tollefson to teach providing the vessel at depths which would allow for heat to be absorbed at a lower portion and extracted at an upper portion. 
Applicant argues (pages 11-12) that since Gotland et al. only operates at shallow depths it cannot be considered to meet the limitations of the claim 7 as it does not operate heat to be absorbed at a lower portion and extracted at an upper portion. However, Gotland et al. is not be relied upon to teach Gotland et al. being provided at this depth. Rather, Tollefson is relied upon to teach this limitation. 
Applicant argues (page 13) that Gotland et al. does not teach providing two source of heat as required by claim 18, i.e. the ground at the lower portion and the solar collector. However, Gotland, as modified, does teaches providing a solar collector (122, Gotland) and providing the vessel at a depth that allows for heat to be absorbed at the lower portion (such as taught by Tollefson), thereby meeting the limitations.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763